Gray, Justice,
(after stating the facts as above.) The first section of the jurisdiction act of 1887 begins with a description of the cases of which “the circuit courts of the United States shall have original cognizance, concurrent with the courts of the several states,” including cases arising' under the constitution, laws, or treaties of the United States, or “in which there shall be a controversy between citizens of different states.” The subsequent provisions of that section, prescribing the district in which a suit “shall be brought,” apply only to actions commenced in a. court of the United States. The second section, authorizing the removal into a circuit court of the United States of any suit brought in a state court, “of which the circuit courts of the United States are given original jurisdiction by the preceding section,” evidently refers to the general grant of jurisdiction at the beginning of that section, and not to the special regulations as to the district in which an action may be commenced. The present action does not arise under the consitution, laws, or treaties of the United States, but falls within the second clause of the second section, and was rightly removed into this court on the petition of the defendant, being a non-resident of the state in which it was brought. This conclusion, which is fortified by a comparsion of the various provisions of these two sections, is in accordance with the current of opinion and decision in other circuits. Fales v. Railway Co., 32 Fed. Rep. 673; Gavin v. Vance, 33 Fed. Rep. 84; Vinal v. Improvement Co., 34 Fed. Rep. 228; Wilson v. Telegraph Co., Id. 561, overruling Yuba Co. v. Mining Co., 32 Fed. Rep. 183; Kansas City & T. R. Co. v. Interstate Lumber Co., 37 Fed. Rep. 3, overruling Harold v. Mining Co., 33 Fed. Rep. 529. Motion to remand denied.